Citation Nr: 1112443	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to December 1987.  He also served as a member of the Army National Guard of Arkansas.

This appeal to the Board of Veterans Appeals (Board) arose from August 2000 and January 2001 rating decisions.

In the August 2000 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a left knee condition as secondary to the right knee condition (see August 11, 2000 rating decision).  However, the RO, without explanation, later characterized this issue as a de novo claim for secondary service connection (see, e.g., January 11, 2001 rating decision).  In both the August 2000 and January 2001 decisions, the RO also denied the Veteran's claim for a compensable rating for his right knee disability.  The Veteran filed a notice of disagreement (NOD) in January 2001, and the RO issued a statement of the case (SOC) in April 2001.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2001.

In May 2002, the Board remanded the claims on appeal  to the RO for additional development-specifically, to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran failed to report for his scheduled hearing.

In August 2003, the Board reopened the claim for secondary service connection for a left knee disability, but remanded to the RO the claim for secondary service connection, on the merits, along with the claim for a compensable rating for the right knee disability, for additional action.  Following completion of the development requested, the RO continued to deny the remanded claims  (as reflected in a February 2005 supplemental SOC (SSOC)).

In a June 2005 decision, the Board denied service connection for left knee disability, as secondary to service-connected right knee disability, and remanded the claim for a compensable rating for the right knee disability for further development.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2006 Order, the Court granted a joint motion (filed by representatives of both parties),  partially vacating t portion of the June 2005 decision in which the Board  denied service connection for a left knee disability, and remanding this  matter to the Board for further proceedings consistent with the joint motion.

In July 2006, the Board remanded the claim for service connection for left knee disability, as secondary to service-connected right knee disability, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., to obtain full medical findings to resolve the claim on appeal.  Regarding the claim for an increased rating for the right knee disability, the Board noted that the RO had not completed the actions pertinent to that claim that the Board had previously requested in the June 2005 remand and that, once the RO completed those actions, and returned the matter to the Board, the Board would render its decision on that claim.

After completing some of the requested action, the AMC continued to deny  service connection for left knee disability, claimed as secondary to a service-connected right knee disability (as reflected in an August 2007 SSOC) and returned the matter to the Board for further appellate consideration.

In December 2007, the Board again remanded the claims on appeal to the RO, via the AMC, for further development.  In a June 2008 rating decision, the RO in Huntington, West Virginia granted service connection and assigned an initial 10 percent rating for chondromalacia patella with degenerative changes, left knee, effective June 5, 2000.  As the Veteran did not appeal the effective date or the rating assigned for left knee disability, the award of service connection constitutes a full grant of the benefit sought with respect to the left knee; hence, this matter is no longer before the Board.  Also in June 2008, the RO granted an increased rating of 10 percent for chondromalacia patella with degenerative changes of the right knee, effective June 5, 2000 (the date of the Veteran's claim for increase).  The RO denied a rating in excess of 10 percent for the Veteran's right knee disability (as reflected in a June 2008 SSOC) and returned this matter to the Board for further appellate consideration.

In December 2008, the Board again remanded the claim for a higher rating for right knee disability to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development to the extent possible, the AMC continued to deny the claim (as reflected in a March 2010 SSOC) and returned this matter to the Board for further consideration.

In May 2010, the Board denied the claim for a higher rating for right knee disability.  The Board also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU for service-connected right knee disability, and remanded this matter to the RO, via the AMC, for further action, to include additional development of the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  After completing the requested development, the AMC denies the claim (as reflected in a December 2010 SSOC) and returned the matter remaining on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been awarded service connection for chondromalacia patella with degenerative changes of the right knee (rated as 10 percent disabling) and chondromalacia patella with degenerative changes of the left knee (rated as 10 percent disabling); the combined rating for both of these service-connected disabilities is 20 percent.

3.  Pertinent to the June 2000 claim for increase, the Veteran's service-connected disabilities have not met the percentage requirements for award of a schedular TDIU, and these disabilities have not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2004 and July 2005 post-rating letters provided notice to the Veteran of what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A subsequent January 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  A May 2010 letter provided the Veteran with specific information regarding establishing a claim for a TDIU.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the March 2010 and December 2010 SSOCs reflect adjudication of the claim for a TDIU.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of July 2000, November 2000, October 2004, June 2007, and May 2008 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for a TDIU  is warranted.

In March 2009, the AMC requested that the Veteran complete, sign, and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for his knee disabilities.  As the Veteran did not respond, no further development was accomplished.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).

Given the AMC's efforts to provide the Veteran with the appropriate paperwork to establish the evidence for his claim, the Board finds that the AMC has complied with the remand directives to the extent possible, and that no further action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for chondromalacia patella with degenerative changes of the right knee (rated as 10 percent disabling) and chondromalacia patella with degenerative changes of the left knee (rated as 10 percent disabling); the combined rating for both of these service-connected disabilities is 20 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to  38 C.F.R. § 3 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no indication that the Veteran, in fact, is or has been been rendered umemployable due to service-connected disability/ies at any point pertinent to this appeal.  A May 2000 letter from the Veteran's VA treating physician indicates that the Veteran was standing at work for 10 hours, which would then cause his knee to become aggravated.  The Veteran was advised to avoid standing too long.  A VA treatment record from August 2000 reflects that the Veteran decided to quit his job at a plant where he had to stand at a table all day.  In October 2000, the Veteran noted that he had to find other forms of work to accommodate his knee disability, but he was able to find different employment.  On November 2000 VA examination, the Veteran reported that he was working as a truck driver because it was a more sedentary-type activity, although he still had trouble if he had to use a clutch multiple times or had to push on the accelerator if cruise control was not working.  The examiner found that a sedentary-type job would be better suited for the Veteran due to his knee pain.

VA treatment records dated in  May 2004 indicate that the Veteran worked a backhoe for the city.  In September 2004, the Veteran reported that work was difficult due to some aggravated knee pain.  In September 2006, the Veteran submitted a statement that he had to quit two jobs due to his right knee, one of which was his own trucking business.  The other job required the Veteran to stand for long periods of time causing swelling and discomfort.

In an e-mail dated in July 2007, the Veteran noted that although he lived with constant pain, he still managed to do his job with the city.  A March 2007 VA treatment record reflects that the Veteran complained of difficulty kneeling and pain at work when using equipment.  In April 2008, the Veteran reported to VA primary care, at which time he complained of increased pain that was affecting his work.  On May 2008 VA examination, the Veteran reported currently working as an equipment operator.  He worked with large equipment to include backhoes, as well as small equipment.  The Veteran stated that his job required him to sit and stand, as well as used shovels and brooms.  The Veteran noted that his knees were affecting his occupation, as he had difficulty kneeling, getting up and down out of machines, and standing or sitting for long periods of times.  In a July 2008 VA outpatient treatment record, the Veteran reported that he usually had no morning knee pain, but after hours of work, pain would develop.

In a February 2011 letter, the Veteran  asserted that he has constant pain in both knees, requiring him to limit his activities.  While the Veteran also indicated that his knees "disrupt [his] way of life as well as [his] ability to work and support [his] family", his identified limited activities included hiking and camping.  He also noted that he also had to limit his paritipation in search and rescues too radio command, instead of actively searching, and that he has had to greatly limit his participation with his county's CERT organization, inclujding training activities as well as activations. 

Overall, the medical and lay evidence indicates that the Veteran's right  knee disability often causes him pain at work and might preclude the Veteran from working at a job that requires prolonged standing and other physicial activities.  However, the evidence does not indicate that the Veteran's service-connected knee disability precludes him from other forms of substantially gainful employment.  This is evident from the fact that the Veteran continues to be employed.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997)).  Hence, the lay assertions in this regard have no probative value.  

On this record, the Board must conclude that the criteria for referral of this matter for assignment of a TDIU, on an extra-schedular basis are not met, as the Veteran remains employed and no competent, probative evidence supports any finding that the Veteran is actually rendered unemployable due to service-connected right knee disability.  As noted, the November 2000 VA examiner indicated that a sedentary-type job would be better suited for the Veteran due to his knee pain, not that he was precluded from all forms of substantially gainful employment.  While the Board acknowledges that this opinion is now more than 10 years old, the Board emphasizes that the Veteran has not furnished any competent, supporting evidence in connection with this claim, nor has he completed a VA Form 21-8940 which may have provided additional pertinent information and/or a basis for VA to further develop this claim.  The Board again emphasizes that the duty to assist is not a one-way street.  See Swann, 5 Vet. App. at 233; Wood, 1 Vet. App. at 193.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

A TDIU due to service-connected right knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


